Citation Nr: 1810686	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	 Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1991 to March 1996.  He had subsequent service in the United States Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript is of record.  The record was held open for 30 days to allow for the submission of additional evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran appears to have served in the United States Marine Corps Reserve following his period of active duty.  During his November 2017 hearing, the Veteran testified that he injured his right shoulder during a period of active duty for training in May 1997.  Thus, on remand, the AOJ should verify this period of service.

The Board also notes that a February 2014 disability benefits questionnaire indicates that the Veteran has a diagnosis of a right shoulder sprain with degenerative arthritis.  At that time, he reported that his symptoms had their onset in 1992 after his shoulder popped out socket while wrestling.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she explained that a shoulder strain can cause chronic pain due to the contained stress placed over the articular surfaces of the bony shoulder.  With the progression of time, mobility reduces and degeneration occurs.  Therefore, she found that it is medically feasible that the current shoulder condition is a manifestation of the shoulder pain noted while in the service.  However, the Board notes that there are subsequent service treatment records that are negative for any pertinent complaints, and the claims file contains a January 2015 Workers' Compensation report attributing a right shoulder and right hand injury to a July 2009 motorcycle accident.  Thus, it appears that the medical opinion may have been based on an incomplete or inaccurate factual premise.  Therefore, as this case must already be remanded for service verification, the Board finds that an additional medical opinion should also be obtained.

The Board further notes that the Veteran has not been afforded a VA examination regarding the claim for his right hand.  In October 1993, he sought treatment for a soft tissue injury to his right hand middle finger.  At the November 2017 hearing, the Veteran testified that radio equipment had crushed his hand while loading a truck, which affected his knuckle.  The January 2015 Workers' Compensation examiner also recorded complaints of pain and burning in the Veteran's hands and wrists.  Therefore, in light of the injury in service and the complaints of pain after service, the Board finds that a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder and/or right hand.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should verify the Veteran's service in the United States Marine Corps Reserve from 1996 to 1998.  The AOJ should specifically determine whether he had any period of active duty, ACDUTRA, or INACDUTRA in May 1997.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The Veteran has claimed that his right shoulder disorder began when his shoulder popped out of place while wrestling around 1992 or 1993 and was  later reinjured in May 1997 while working underneath a truck and picking up a toolbox over his head during a reserve weekend.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, the January 2015 Workers' Compensation report, and November 2017 hearing testimony.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's right shoulder disorder is causally or etiologically related to his period of active duty from July 1991 to March 1996 as well as any verified period of active duty, ACDUTRA, or INACDUTRA in May 1997 (verification pending in above directive).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hand disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In the present case, the Veteran has claimed his right hand disorder began as a result of heavy radio equipment falling on his hand while loading a truck.  The Veteran's DD-214 shows that he had a primary specialty of Field Radio Operator.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the January 2015 Workers' Compensation report, lay statements, and November 2017 hearing testimony.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a right hand disorder causally or etiologically related to his military service, to include any injury or symptomatology therein.  In rendering this opinion, he or she should specifically consider the October 1993 service treatment record documenting a soft tissue injury to his right hand middle finger.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




